


110 HR 3017 IH: To authorize additional appropriations for the Federal

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3017
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize additional appropriations for the Federal
		  Bureau of Investigation to enhance its ability to more effectively stop
		  mortgage fraud, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Stop
			 Mortgage Fraud Act.
		2.Authorization of
			 appropriationsFor fiscal
			 years 2008, 2009, 2010, 2011, and 2012, there are authorized to be appropriated
			 to the Attorney General a total of—
			(1)$31,250,000 to
			 support the employment of 30 additional agents of the Federal Bureau of
			 Investigation and 2 additional dedicated prosecutors at the Department of
			 Justice to coordinate prosecution of mortgage fraud efforts with the offices of
			 the United States Attorneys; and
			(2)$750,000 to support the operations of
			 interagency task forces of the Federal Bureau of Investigation in the areas
			 with the 15 highest concentrations of mortgage fraud.
			
